      Case 3:18-cv-00683-VLB Document 121 Filed 07/11/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT


NICOLE CHASE                                  :     NO.: 3:18-cv-00683 (VLB)
                                              :
v.                                            :
                                              :
NODINE’S SMOKEHOUSE, INC., CALVIN             :
NODINE, TOWN OF CANTON, JOHN                  :
COLANGELO, ADAM GOMPPER, MARK J.              :
PENNEY AND CHRISTOPHER ARCIERO                :     JULY 11, 2019


                 MOTION TO PRECLUDE PLAINTIFF’S EXPERTS

      The undersigned defendants, TOWN OF CANTON, JOHN COLANGELO

and ADAM GOMPPER (“defendants”), hereby move that the Court preclude

testimony from any experts offered by the plaintiff on the basis that she has not

met her burden to disclose her experts sufficiently early to permit all parties’

compliance with the Court’s Amended Scheduling Order deadlines [Doc. 105],

resulting in significant prejudice to the defendants.

      A Memorandum of Law supporting this motion, accompanied by its

exhibits, has been filed herewith.

      WHEREFORE, the defendants respectfully request that the Court grant the

instant motion, and preclude the plaintiff from offering any expert testimony in

this case.
Case 3:18-cv-00683-VLB Document 121 Filed 07/11/19 Page 2 of 3




                               DEFENDANTS,
                               TOWN OF CANTON, JOHN
                               COLANGELO AND ADAM GOMPPER



                               By /s/ Kristan M. Maccini
                                 Kristan M. Maccini
                                 ct25121
                                 Howd & Ludorf, LLC
                                 65 Wethersfield Avenue
                                 Hartford, CT 06114-1190
                                 (860) 249-1361
                                 (860) 249-7665 fax
                                 kmaccini@hl-law.com




                               2
      Case 3:18-cv-00683-VLB Document 121 Filed 07/11/19 Page 3 of 3




                                  CERTIFICATION

      This is to certify that on JULY 11, 2019, a copy of the foregoing MOTION
TO PRECLUDE PLAINTIFF’S EXPERTS was filed electronically and served by
mail on anyone unable to accept electronic filing. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court’s CM/ECF
System.

Lewis H. Chimes, Esq.                       David A. Moraghan, Esq.
Mary-Kate Smith, Esq.                       Smith, Keefe, Moraghan
Law Office of Lewis Chimes, LLC             & Waterfall, LLC
45 Franklin Street                          32 City Hall Avenue, # C
Stamford, CT 06901                          Torrington, CT 06790

Elizabeth K. Acee, Esq.
Elizabeth Smith, Esq.
LeClair Ryan, PLLC
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511



                                         /s/ Kristan M. Maccini
                                         Kristan M. Maccini




                                        3
